Citation Nr: 1429586	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the Veteran's claim in January 2011 and November 2011 for additional development, to include obtaining medical records and VA examinations with medical opinions.  A review of the record reflects that updated records were associated with the Veteran's claims file after each remand.  Moreover, an examination was provided in March 2011, and another examination was scheduled for January 2012; however, the Veteran failed to appear at the examination and did not provide good cause for his failure to report.  As such, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's duodenal ulcer is manifested by no more than mild symptoms with recurring symptoms once or twice yearly; moderate, moderately severe, or severe symptoms have not been shown.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a duodenal ulcer have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.114, Diagnostic Code 7305 (2013).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

Disorders of the digestive system are rated under 38 C.F.R. § 4.114.  The Board notes that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113.  As such, the Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's duodenal ulcer has been evaluated as 10 percent disabling under Diagnostic Code 7305 of 38 C.F.R. § 4.114.  Under Diagnostic Code 7305, a duodenal ulcer disability that is mild with recurring symptoms once or twice yearly warrants a 10 percent rating.  A 20 percent rating is warranted with evidence of moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted with evidence of a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted with evidence of a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Turning to the evidence of record, in May 2005, the Veteran received routine follow-up treatment for colonic polyps and an ulcer condition.  The physician noted the Veteran was "doing well" with no change in bowel habits.  February 2006 VA treatment records also note the Veteran was responding well to the Ranitidine treatment for his ulcer and indicated there had been no weight loss greater than ten pounds in the last three months.  In July 2007, a positive response to the use of Zantac was also noted.

In a February 2006 VA examination, the Veteran reported receiving medical attention in service and being diagnosed with a duodenal ulcer.  The examination report indicated that Maalox and other antacids alleviated the Veteran's symptoms.  The Veteran reported nausea after large meals, but denied any recent episodes of vomiting.  The Veteran also denied any abdominal pain, rectal bleeding, melena, any significant gastrointestinal symptoms, and any functional impairment from the duodenal ulcer.  The Veteran specifically denied missing any time from work due to his ulcer symptomatology.  The report concludes the following: "As long as he doesn't over eat and takes his medication, he does fine."

The Board acknowledges the Veteran's statement in his VA Form 9 that the February 2006 examination contained erroneous information.  Specifically, the Veteran contends that from 1980 through 2000 he had chronic digestive pain and missed days from his job.  Next, the Veteran asserted that "being a heavy eater and taking Zantac is erroneous" because he takes Ranitidine, and, while the Ranitidine medication has helped, he still struggles with his ulcer condition.

Addressing the Veteran's contentions, first, the Board notes that the Veteran did not file a claim for increased evaluation for his duodenal ulcer until 2005, even though he had been awarded service connection effective in 1973.  Therefore, while the Veteran may have missed work during 1980 through 2000, that time period pre-dates his claim for an increased rating.  Indeed, the current claim for an increased rating for duodenal ulcer is only concerned with the evidence dating from one year before the claim for an increased rating was filed in October 2005.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Next, a close review of the examination report shows the examiner noted the Veteran was "started on Zantac," but the report also identified Ranitidine as the Veteran's current medication.  Moreover, the examination report does not use the term "heavy eater" when describing the Veteran.  Instead, the examiner indicated that if the Veteran avoids overeating and takes his medication, his symptoms are controlled.  There is no indication that the examiner ignored the Veteran's report of his current medication regimen or that he experiences some symptoms related to his duodenal ulcer.  As such, the Board finds that the February 2006 examiner reviewed the Veteran's medical history, examined the Veteran, described the Veteran's disability in detail, and supported any conclusions with sufficient analysis.  Thus, the examination is adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

January 2010 Virtual VA treatment records show the Veteran denied nausea, vomiting, and indigestion when receiving treatment for a sore throat.

The Veteran was provided another VA examination in March 2011.  The examiner noted the Veteran's daily use of Ranitidine.  Upon examination, the Veteran's duodenum appeared normal, and he was diagnosed with healed duodenal ulcer and residual of marked chronic gastritis.  The Veteran indicated that he had not missed any time from work in the past twelve months due to ulcer symptoms.  

May 2012 Virtual VA treatment records show the Veteran's ulcer condition was described as "stable."  Similarly, in January 2013 Virtual VA treatment records, the provider noted the Veteran had no ulcer symptoms with medication; the Veteran was advised to continue taking Ranitidine.  Finally, in September 2013 Virtual VA treatment records, the Veteran again denied symptoms of his ulcer condition.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes and tend to show that the Veteran's ulcer condition was controlled by medication, with no indication of recurring or continuous manifestations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

After careful review of the lay and medical evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's duodenal ulcer is not warranted.  Throughout the appeal period, the Veteran's ulcer condition has been described as stable and responding well to his medication regimen.  There was no evidence of record showing recurring episodes of severe symptoms two to three times a year average ten days in duration, or continuous moderate manifestations to warrant a 20 percent rating, let alone moderately severe or severe manifestations of the condition to warrant a 40 or 60 percent rating.  Indeed, the evidentiary record contains no indication of anemia and weight loss or incapacitating episodes due to duodenal ulcer.  Therefore, the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected duodenal ulcer.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.114, Diagnostic Code 7305; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's duodenal ulcer condition.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Although the March 2011examiner diagnosed the Veteran with chronic gastritis, there is no indication that the gastritis is related to his duodenal ulcer.  Moreover, 38 C.F.R. § 4.114 states that ratings under diagnostic codes 7301 through 7329, inclusive, will not be combined with each other; a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, which, in this case, is the service-connected duodenal ulcer.  
The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is still employed.  In addition, the Veteran has specifically denied missing work due to symptoms of a duodenal ulcer during the current appeal period.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected duodenal ulcer is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria for duodenal ulcer contemplate mild, moderate, moderately severe, and severe symptomatology, to include the Veteran's report of recurring episodes of symptoms.  There is simply no showing that the disability picture is so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by December 2005 and March 2006 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, as discussed above, the Veteran has specifically questioned the February 2006 VA examination.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl, 21 Vet.  App. at 123-24.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The RO attempted to schedule the Veteran for another examination in January 2012.  However, the Veteran failed to report for this examination and has failed to provide good cause for his failure to report.  See 38 C.F.R. § 3.655.  Indeed, the Veteran has not provided any reason for missing the examination.  

Applicable law provides that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  See 38 C.F.R. § 3.655(b).  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  In this case, the Veteran attended the March 2011 VA examination after the first Board remand, but failed to appear at the examination scheduled in compliance with the second Board remand.  As such, the Veteran's claim will be rated on the other evidence of record without the benefit of the second VA examination.  See 38 C.F.R. § 3.655(b).  

The Board also notes that the Veteran was asked to provide authorization to obtain records from "Dr. S.C." but failed to submit the forms.  As such, no records have been obtained.  However, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an increased rating in excess of 10 percent for a duodenal ulcer is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


